PER CURIAM.
Appellant, Guardian Ventures Co., appeals a temporary injunction, complaining of several procedural and substantive defects. We agree that because the findings required for issuance of a temporary injunction are lacking and because no bond was required, entry of the injunction was error. Mitts, Boyle & Associates, Inc. v. Boyle Accounting Services, Inc., 703 So.2d 1218 (Fla. 5th DCA 1998).
We remand for the lower court promptly to enter a proper temporary injunction or to dissolve it. In addition, we reverse the trial court’s finding in respect to the valuation date of bonus points, without prejudice to the right of the parties to argue said valuation date in the main action.
REVERSED AND REMANDED.
COBB, SHARP, W. and PALMER, JJ., concur.